Citation Nr: 0839199	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-30 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim to establish legal entitlement to VA death 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The appellant claims that her deceased spouse had qualifying 
Philippine Army service during World War II.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse decision in April 2005 of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO).

Since the issuance of the supplemental statement of the case 
in September 2006, VA has received additional evidence from 
the appellant.  However, the evidence consists of 
documentation previously of record.  As the additional 
evidence is duplicative of evidence already of record, the 
Board will proceed to adjudicate the claim without referral 
of the evidence to the RO for initial consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In January 2002, the RO denied the appellant's claim to 
establish legal entitlement to VA death benefits; after the 
appellant was notified of the adverse determination, she 
failed to perfect an appeal of the January 2002 RO adverse 
determination.  

2.  The additional evidence received since the RO's adverse 
determination in January 2002, is redundant and cumulative, 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The adverse determination in January 2002, denying the 
appellant's claim to establish legal entitlement to VA death 
benefits, is final.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. § 3.104 (2008).

2.  New and material evidence has not been received to reopen 
the claim to establish legal entitlement to VA death 
benefits.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 
C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre- adjudication VCAA notice by a letter, 
dated in March 2005.  The notice included the type of 
evidence needed to substantiate the underlying claim, and 
indicated that the evidence had to be new and material, that 
is, evidence not previously considered, which was not 
redundant or cumulative of evidence previously considered and 
that pertained to the reason the claim was previously denied, 
that is, the lack of evidence.    

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of service 
connection claim except for the provisions for the degree of 
disability assignable and for the effective date of the 
claim).

It is noted that the March 2005 notice letter did not specify 
the basis for the prior final denial.  As such, it does not 
meet the requirements of Kent v. Nicholson, 20 Vet. App. 1 
(2006) (the elements of a new and material evidence claim).   
However, although notice errors are presumed prejudicial, 
such presumption is overcome here because subsequent 
communications to the appellant, including an August 2005 
statement of the case, provide information from which a 
reasonable person should understand what was required to 
substantiate the claim.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Moreover, since that time the claim was 
readjudicated through the issuance of a supplemental 
statement of the case in September 2006.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

To the extent that the VCAA notice did not include the 
provision for the degree of disability assignable the notice 
is deficient.  As the application to reopen the claim to 
establish legal entitlement to VA death benefits is denied, 
no disability rating or effective date can be assigned as a 
matter of law and therefore there is no possibility of any 
prejudice to the appellant with respect to the timing error 
of the VCAA notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance to the appellant is required to comply 
with the duty to assist.


Procedural History and Evidence Previously Considered

By a rating decision in January 2002, the RO denied the 
appellant's claim for VA death benefits because her deceased 
spouse did not have the required military service to confer 
eligibility for VA benefits.  After the RO notified the 
appellant of the adverse determination and of her procedural 
and appellate rights, the appellant did not perfect an appeal 
of the adverse determination and the determination became 
final by operation of law.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

The pertinent evidence of record at the time of the Board's 
decision in January 2002 is summarized as follows:   

*	a death certificate that shows the appellant's deceased 
spouse died in September 2000;

*	a copy of an October 1945 Philippines Army Processing 
Affidavit for the appellant's deceased spouse;

*	a certification dated in April 2001, from the Adjutant 
General, Armed Forces of the Philippines, which 
certified the appellant's deceased spouse's Philippine 
Army service;

*	a June 2001 certification of marriage between the 
appellant and her deceased spouse;

*	a May 2001 medical certificate pertaining to treatment 
received by the appellant's deceased spouse in 1947 and 
1948;

*	a January 2002 U.S. service department reported that the 
appellant's deceased spouse had no service as a member 
of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United 
States Armed Forces; and,

*	written statements of the appellant asserting that her 
deceased spouse was a veteran.



Current Claim 

Although the prior adverse decision in January 2002 by the RO 
is final, the claim may nevertheless be reopened if new and 
material evidence is presented.  38 U.S.C.A. §§ 7105(c) and 
5108.

Under 38 C.F.R. § 3.156(a), evidence is considered new if it 
was not of record at the time of the last final disallowance 
of the claim.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Finally, new and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

The Additional Evidence and Analysis

The additional evidence, presented since the Board decision 
in February 2005 consists of the following exhibits:

*	a copy of the death certificate that shows the 
appellant's deceased spouse died in September 2000;

*	a copy of an October 1945 Philippines Army Processing 
Affidavit for the appellant's deceased spouse;

*	a certification dated in April 2001, from the Adjutant 
General, Armed Forces of the Philippines, which 
certified the appellant's deceased spouse's Philippine 
Army service;

*	a March 1946 Certificate from the Commonwealth Army of 
the Philippines pertaining to the appellant's deceased 
spouse's Philippine Army service;

*	a copy of an undated application for ex-prisoner of war 
allowance;

*	a copy of the appellant's deceased spouse's Application 
for Recognition of Rights to Back Pay Authorized Under 
Republic Act No. 304;

*	a copy of a claim filed by the appellant's deceased 
spouse with the War Relief Office, Division of Public 
Assistance, Social Welfare Commission; 

*	General MacArthur's message to the Nakar AS Radiogram, 
dated in July 1942;

*	a June 1954 claim from the appellant's deceased spouse 
for allowance and pay filed with the Claims Department 
of the Record Administration Center;

*	a Clearance Slip with the 4th Replacement Battalion, 
dated in March 1946;

*	processing and Identification Slip of the Philippines 
Army for the appellant's deceased spouse, dated in 
August 1945;

*	an updated list of Filipino World War II veterans 
containing the name of the appellant's deceased spouse; 

*	August 1954 correspondence form the Foreign Claims 
Settlement Commission of the United States that denied 
the appellant's deceased spouse's claim for benefits due 
to insufficient evidence of qualifying service in the 
Armed Forces of the United States; 

*	medical records for treatment provided to the 
appellant's deceased spouse prior to his death in 2001; 
and,

*	written statements of the appellant asserting that her 
deceased spouse was a veteran.

The first three exhibits noted above are not new and material 
evidence as the evidence is redundant, that is, it is 
repetitive of evidence previously considered, and redundant 
evidence does not meet the standard of new and material 
evidence under 38 C.F.R. § 3.156. 

The next 11 items noted above are not new and material 
evidence as the evidence is either cumulative of evidence 
previously considered or it does not pertain to the 
unestablished fact necessary to substantiated the claim, that 
is, evidence that the appellant's deceased spouse had 
"veteran's status," namely, proof of qualifying service to 
establish entitlement to VA death benefits.  Cumulative 
evidence does not meet the standard of new and material 
evidence under 38 C.F.R. § 3.156.  Furthermore, evidence that 
does not pertain to the unestablished fact necessary to 
substantiate the claim does not raise a reasonable 
possibility of substantiating the claim.

Regarding the appellant's written statements asserting that 
her deceased spouse was a veteran, the appellant's assertions 
are not acceptable proof of service under 38 C.F.R. § 3.203 
because her written statements are not an official document 
of the appropriate U.S. service department, and as the 
written statements do not raise a reasonable possibility of 
substantiating the claim for the purpose of establishing 
legal entitlement to VA death benefits, the written 
statements are not new and material.  Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).

As the additional evidence is not new and material, the claim 
to establish legal entitlement to VA death benefits is not 
reopened.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

As new and material evidence has not been received, the 
application to reopen the claim to establish legal 
entitlement to VA death benefits is denied.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


